DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities: In claim 36, “the translation direction for displacing the receiving region” lacks antecedent basis.  Claim 36 is dependent upon claim 17. The Office recommends it be dependent upon claim 30 because claim 30 introduces the aforementioned direction. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-23, 30, 33-37 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5325734 (herein Jordan).
Regarding claim 17, Jordan teaches A device for positioning a wheel speed sensor relative to a pole wheel (sensor housing 14, sensor 12, pole wheel 10, Col. 2, Line 62), comprising: 
a fastening mechanism configured to attach the device to an axle body part (support body 20 is mounted by a screw 22 on the axle attachment, Col. 4, Line 6); 
a receiving region configured to receive the wheel speed sensor (recess 32, Col. 2, Line 68); and 
a positioning mechanism configured to controllably set a distance between the receiving region and the pole wheel (Col. 3, Lines 33-52 teach adjusting member 24 and functionality thereof to adjust distance x between sensor 12 and pole wheel 10, seen in Fig. 3).
Regarding claim 18, Jordan teaches wherein the receiving region is configured to be displaced and fixed relative to the axle body part by the positioning mechanism (Col. 3, Lines 33-52 teach adjusting member 24 and functionality thereof to change position of recess 32 that pushes unit downward).
Regarding claim 19, Jordan teaches wherein the fastening mechanism is configured to be connected via a fastening region to the axle body part in at least one of form-fitting, force-fitting and/or integrally bonded (Fig. 4 teaches corresponding fitting of screw 22 on axle attachment).
Regarding claim 20, Jordan teaches wherein the positioning mechanism connects the fastening mechanism to the receiving region (Fig. 4 teaches connected relationship between screw 22, recess 32, and adjusting member 24).
Regarding claim 21, Jordan teaches wherein the positioning mechanism comprises a guide region along which the receiving region is translationally mounted (guide sleeve 40, Col. 4, Line 2; Fig. 4 teaches a region around recess 32 and guide sleeve 40 that corresponds to guide region of the present invention).
Regarding claim 22, Jordan teaches wherein the positioning mechanism has an interface region, wherein at least one of the wheel speed sensor and the receiving region is arranged at a first end of the 
Regarding claim 23, Jordan teaches wherein the interface region comprises a fastening tab (mounting means 18, Col. 3, Line 37).
Regarding claim 30, Jordan teaches wherein the receiving region is displaceably mounted in a translation direction extending obliquely to the axis of rotation (recess 32, Col. 2, Line 68), wherein the translation direction is inclined with respect to an axis of rotation, about which the axle body wheel part with the pole wheel rotates between 30° to 60° (Fig. 4 teaches angle of recess 32 with respect to pole wheel is 60°).
Regarding claim 33, Jordan teaches wherein the distance between the wheel speed sensor and the pole wheel can be set in a range of distances between 0.2 mm and 3 mm (gap between the sensor housing and the pole wheel is approximately 0.5 mm wide, Col. 1, Line 21).
Regarding claim 34, Jordan teaches wherein the distance between the wheel speed sensor and the pole wheel can be set in a range of distance between 0.3 mm and 2.3 mm (gap between the sensor housing and the pole wheel is approximately 0.5 mm wide, Col. 1, Line 21).
Regarding claim 35, Jordan teaches wherein the distance between the wheel speed sensor and the pole wheel can be set in a range of distance between 0.5 mm and 1.5 mm (gap between the sensor housing and the pole wheel is approximately 0.5 mm wide, Col. 1, Line 21).
Regarding claim 36, Jordan teaches wherein the wheel speed sensor is displaceably mounted and is configured to be fixed relative to the receiving region along a further translation direction which differs from the translation direction for displacing the receiving region (Fig. 4 teaches sensor 1 is fixed in the axial direction of screw 22 and displaceable in axial direction of recess 32).
Regarding claim 37, Jordan teaches wherein, the fastening mechanism is pivotably arranged on the axle body part for further setting of the distance between the pole wheel and the wheel speed sensor (screw 22 passes through an oblong hole in the mounting means 18 so that the entire unit can be pushed in downward direction to the left in FIG. 1 until the end surface of the housing 14 hits the opposite surface of the pole wheel 10. The distance between the sensor and the pole wheel under these conditions is zero, Col. 3, Line 36; Note: screw attaches axle attachment 42 with body 20 through oblong hole which may provide pivoting as known in the art).
Regarding claim 42, Jordan teaches A method for adjusting a wheel speed sensor, comprising: 
providing an axle body part (axle attachment, Col. 4, Line 7); 
mounting the fastening mechanism on the axle body part (support body 20 is mounted by a screw 22 on the axle attachment, Col. 4, Line 6); 
mounting the wheel speed sensor on a receiving region (housing 14 of sensor 12 passes through recess 32, Col.3, Line 1); and 
setting a distance between the wheel speed sensor and a pole wheel by a positioning mechanism (Col. 3, Lines 33-52 teach adjusting member 24 and functionality thereof to adjust distance x between sensor 12 and pole wheel 10, seen in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan.
Regarding claims 31 and 32, Jordan teaches translation direction is inclined at 60°. Jordan does not explicitly teach an incline of 45°, or 40° to 50°, as required by the claims. However, based on MPEP 2144.04 IV B, changes of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”
Furthermore, claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of WO 20070157742 (herein Kouduki) because Kouduki teaches the predetermined angle to place a sensor from a hub unit being between 30 to 60 degrees, and specifically 45 degrees ([0026]). It would be obvious to one of ordinary skill in the art to change the inclination angle of Jordan with the angle of Kouduki for at least the motivation of staying within a range where influence of both the left-and-right directional tire grounding load and the front-and-back directional tire grounding load appears ([0026]).

Allowable Subject Matter
Claims 24-29 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 38-40, the prior art does not teach, “wherein the fastening mechanism is attached to the axle body part so as to be offset by a holder distance from the pole wheel in an axial direction predetermined by the axis of rotation of the axle body part, and wherein the ratio between holder distance and the thickness of the pole wheel measured in the axial direction is between 0.75 and 5.” Jordan teaches fastening mechanism and pole wheel as rejected in claim 17 above, but does not explicitly relate a holder distance and pole wheel thickness into a ratio.
Claim 41 is allowed. The prior art does not teach, “an axle body part and a further axle body part which is connected to the pole wheel in a rotationally fixed manner, wherein the further axle body part is mounted so as to be rotatable with respect to the axle body part about an axis of rotation.” While Jordan teaches many limitations of the present embodiment, Jordan only teaches axle attachment 42 that does not rotate with pole wheel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852